Name: Commission Regulation (EC) No 605/2003 of 2 April 2003 amending Regulation (EC) No 851/2002 as regards the model certificate
 Type: Regulation
 Subject Matter: plant product;  marketing;  Europe;  trade
 Date Published: nan

 Avis juridique important|32003R0605Commission Regulation (EC) No 605/2003 of 2 April 2003 amending Regulation (EC) No 851/2002 as regards the model certificate Official Journal L 086 , 03/04/2003 P. 0013 - 0014Commission Regulation (EC) No 605/2003of 2 April 2003amending Regulation (EC) No 851/2002 as regards the model certificateTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 47/2003(2), and in particular Article 10 thereof,Whereas:(1) Commission Regulation (EC) No 851/2002 of 22 May 2002 approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in Cyprus prior to import into the European Community(3) includes a model certificate pursuant to Article 7(3) of Commission Regulation (EC) No 1148/2001 of 12 June 2001 on checks on conformity to the marketing standards applicable to fruit and vegetables(4), as last amended by Commission Regulation (EC) No 408/2003(5).(2) The Cypriot authorities have informed the Commission that the certificate used has been amended.(3) Regulation (EC) No 851/2002 should therefore be amended accordingly.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EC) No 851/2002 is replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 April 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 7, 11.1.2003, p. 64.(3) OJ L 135, 23.5.2002, p. 14.(4) OJ L 156, 13.6.2001, p. 9.(5) OJ L 62, 6.3.2003, p. 8.ANNEX"ANNEX IIMODEL CERTIFICATE PURSUANT TO ARTICLE 7(3) OF REGULATION (EC) No 1148/2001>PIC FILE= "L_2003086EN.001403.TIF">"